Citation Nr: 1139683	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-25 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected right knee disability.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and D.L.



ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to June 1997.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

The Veteran's June 2008 claim for entitlement to increased disability ratings for service-connected bilateral knee disabilities was denied in an October 2008 rating decision.  The Veteran disagreed and perfected an appeal.  The Veteran had bilateral knee arthroscopic knee surgery in July 2009, and the RO provided the Veteran with temporary 100 percent disability between August 18, 2009, and October 31, 2009.  The Veteran's disability rating returned to a 10 percent disability rating effective December 1, 2009.

In April 2011, the Veteran and his wife presented testimony and documents in support of his claim at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been included in the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Reasons for remand

The Veteran testified that his bilateral knee disabilities have gotten worse since the July 2009 arthroscopic surgeries.  See April 2011 hearing transcript at pages 8 and 15.  He also testified that he feels "side-to-side play" in his right knee, especially when he climbs stairs, and he testified that he experiences strange nerve sensation on his right outer knee.  See April 2011 hearing transcript at pages 9, 10 and 22.  He testified that his left knee also experiences instability on a less frequent basis than his right knee.  See April 2011 hearing at page 25.

The Veteran was examined by a VA examiner in September 2008.  The Board observes that the examination took place prior to the July 2009 arthroscopic surgery and the Veteran reports worsening symptoms since that surgery.  Thus, the most recent compensation and pension examination report does not address symptoms recently reported by the Veteran.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) [where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination].  

For those reasons, the Board remands the Veteran's claims for a new examination that more accurately addresses the Veteran's recent symptoms.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that date from November 2009.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or identify medical treatment records pertaining to his service-connected knee disabilities that are not already of record.  Any such records identified or provided should be obtained and incorporated into the Veteran's VA claims folder.  If any sufficiently identified records are not ultimately obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.  Obtain VA medical treatment records pertaining to the Veteran that date from November 2009.  If there are no such records, documentation to that effect should be associated with the claims folder.  

3.  After completion of the foregoing, schedule the Veteran for a VA examination of his knees.  The claims folder should be forwarded to the examiner for review and the examiner should indicate that such review was accomplished in the report.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner should provide a report that describes the nature and extent of the Veteran's service-connected bilateral knee disabilities.  The examiner should indicate whether the Veteran has arthritis, lateral instability and nerve damage associated with the service-connected disabilities and, if so, the severity thereof.  With respect to lateral instability, the examiner should indicate whether the Veteran has it and if so whether it is slight, moderate or severe in nature.  The examiner should also conduct range of motion studies and indicate whether there is weakened movement, excess fatigability, incoordination or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use or on flare-ups. 

4.  Ensure the above development has been properly completed and that the examination report is complete and responsive, conduct any other development deemed warranted and then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


